Citation Nr: 0202913	
Decision Date: 03/28/02    Archive Date: 04/04/02

DOCKET NO.  96-35 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for genitourinary 
disability, to include chronic prostatitis and a urinary 
tract infection, due to exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty from August 1953 to August 
1956 and from August 1957 to November 1965.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Washington, DC (the RO) which denied the veteran's claim of 
entitlement to service connection for a genitourinary 
disability, claimed as due to exposure to ionizing radiation.  
In January 2002, the veteran testified at a personal hearing 
which was chaired by the undersigned in Washington, DC.  

The veteran has made it clear that the genitourinary 
disability for which he is seeking service connection does 
not include prostate cancer.  See the October 1995 
substantive appeal and the January 2002 hearing transcript, 
page 2.


FINDING OF FACT

The preponderance of the credible and probative evidence of 
record does not demonstrate that the veteran has a 
genitourinary disability, including prostatitis and/or a 
urinary tract infection, which was incurred in or aggravated 
by service, including exposure to ionizing radiation.


CONCLUSION OF LAW

A genitourinary disability, including prostatitis and a 
urinary tract infection, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2001); Combee v. 
Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
genitourinary disability, to include chronic prostatitis and 
a urinary tract infection, due to exposure to ionizing 
radiation during service.  

In the interest of clarity, the Board will first review the 
evidence of record as found in the veteran's claims folder, 
then discuss the applicable law, and finally proceed to an 
analysis of the claim at issue.

Factual Background

The veteran's service medical records on file do not reveal 
any genitourinary complaints, findings or diagnosis.  The 
veteran's final service separation examination in November 
1965 was pertinently negative.

No genitourinary defects were found on VA examination in May 
1983.

In December 1993, the veteran filed a claim for VA 
compensation (VA Form 21-526) due to "exposure to radiation".  
No specific disabilities were identified by the veteran.

VA outpatient records dated from May 1994 to May 1995 reveal 
that the veteran had a walnut-sized, hard, smooth prostate in 
May 1994.  A prostate needle biopsy in December 1994 showed 
acute and chronic prostatitis with transitional metaplasia on 
the right.  

According to a June 1995 letter from the Defense Nuclear 
Agency (DNA), the veteran was a nuclear test participant in 
United States atmospheric nuclear weapons tests.  It was 
noted that, based on research to date, the average radiation 
dose received by the approximately 200,000 Department of 
Defense participants was about 0.6 rems (a rem is a unit of 
radiation exposure in man).  It was further stated that while 
some participants received more radiation exposure and some 
received less, the doses received by over 99 percent of the 
test participants were less than the current Federal 
guidelines for radiation workers, which permit external 
exposures of five rem per year.

VA outpatient records dated from June 1995 to December 1997 
reveal prostate complaints in November 1995.  A needle biopsy 
of the prostate in November 1997 revealed bilateral acute and 
chronic prostatitis with adenomatous and fibromuscular 
hyperplasia on the right and adenomatous hyperplasia on the 
left.

The veteran testified at his hearing in January 2002 that his 
current prostate disability is due to his exposure to 
radiation from atomic bomb tests in Nevada in 1955 (hearing 
transcript, pages 5-6) and that he was diagnosed with a 
prostate disability in 1997 (transcript, p. 7).  It was 
requested on behalf of the veteran that the Board obtain a VA 
examination with a medical opinion on the relationship 
between the veteran's service radiation exposure and his 
current prostate disability (transcript p. 10).  It was also 
noted at the hearing that the veteran was scheduled for a 
urology evaluation later in January 2002 (transcript p. 4).  
Submitted at the hearing was a Fact Sheet on Operation TEAPOT 
(atmospheric nuclear weapons tests in 1955). 

Relevant Law and Regulations

Service connection 

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 1991); 38 
C.F.R. § 3.303 (2001). 

Notwithstanding the foregoing, service connection may be 
granted for disease which is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001); See Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Special considerations for ionizing radiation

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  There are certain types of cancer that 
are presumptively service connected specific to radiation-
exposed veterans.  38 U.S.C.A. § 1112(c) (West 1991 and Supp. 
2001); 38 C.F.R. § 3.309(d) (2001).  Second, "radiogenic 
diseases" may be service connected pursuant to 38 C.F.R. § 
3.311 (2001).  Third, service connection may be granted under 
38 C.F.R. § 3.303(d) when it is established that the disease 
diagnosed after discharge is the result of exposure to 
ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  38 C.F.R. § 3.309(b)(i), (ii) (2001).

Diseases specific to radiation-exposed veterans are the 
following: (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myeloma; (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; and (xv) 
cancer of the urinary tract.  38 C.F.R. § 3.309(d)(2).

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation, and does not 
refer to any other types of radiation exposure.  Section 
3.311(a) calls for the development of a dose assessment where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.

Dose data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2) (2001).

In all other claims involving radiation exposure, a request 
will be made for any available records concerning the 
veteran's exposure to radiation.  These records normally 
include but may not be limited to the veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), 
if maintained, service medical records, and other records 
which may contain information pertaining to the veteran's 
radiation dose in service.  All such records will be 
forwarded to the Under Secretary for Health, who will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  38 C.F.R. § 
3.311(a)(2)(iii).

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: thyroid 
cancer, breast cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv) (2001).  Section 
3.311(b)(5) requires that bone cancer become manifest within 
30 years after exposure, and that prostate cancer become 
manifest 5 years or more after exposure.  38 C.F.R. § 
3.311(b)(5).

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has held that when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability the claim must nevertheless 
be reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  Thus, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to exposure 
to ionizing radiation, but must also determine whether his 
disability is otherwise the result of active service.  In 
other words, the fact that the veteran may not meet the 
requirements of a presumptive regulation would not in and of 
itself preclude him from establishing service connection as 
he may, in the alternative, establish service connection by 
way of proof of actual direct causation.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 1991 and Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Initial matter - VA's duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  This law redefines 
the obligations of VA with respect to the duty to assist.  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

After having carefully reviewed the record on appeal, and for 
reasons expressed immediately below, the Board has concluded 
that the requirements of the VCAA have been effectively 
satisfied with respect to the issue on appeal.  

(i.)  Notification

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran was informed in the August 1995 Statement of the 
Case and in several subsequent Supplemental Statements of the 
Case, including in September 2000 and May 2001, of the 
relevant law and regulations and the type of evidence that 
could be submitted by him in support of his claim.  The May 
2001 Supplemental Statement of the Case specifically included 
consideration of the VCAA.  The proceedings during the 
January 2002 hearing further served to notify the veteran as 
to what evidence was required.  

(ii.)  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  

The Board observes that it appears that certain of the 
veteran's service medical records, covering the period of his 
first enlistment from August 1953 to August 1956, are missing 
from his claims folder.  Efforts to locate those records have 
proved to be futile.  In February 1994, the National 
Personnel Records Center (NPRC) informed VA that the sought-
after records appear to have been destroyed in a July 1973 
fire at NPRC in St. Louis, Missouri.  Accordingly, additional 
efforts to  
Secure those records would be unavailing and a useless 
expenditure of scarce resources.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  Moreover, as discussed in greater 
detail below, the sought-after records do not appear to be 
pertinent to the issue under consideration by the Board.

The Board believes that appropriate development has been 
accomplished under the regulations pertaining to radiation 
exposed veterans, including obtaining a dose assessment, 
which has been described above, in June 1995.  Further 
development under 38 C.F.R. § 3.311 is not warranted, because 
the veteran has not 'cited or submitted competent medical or 
scientific evidence that the claimed condition is a 
radiogenic disease."  See 38 C.F.R. § 3.311(b)(4) (2001).

The Board has considered whether a remand of this case is 
necessary in order to provide the veteran with another VA 
examination, as requested on behalf of the veteran at his 
January 2002 hearing.  However, the Board believes that the 
record already contains sufficient medical evidence.  As will 
be discussed in greater detail below, there is no evidence of 
prostate disability until a number of years after service 
discharge, the veteran does not have a presumptive disease 
listed under 38 C.F.R. § 3.309(d)(2) (2001) and there is no 
medical evidence linking the veteran's radiation exposure in 
service to his current prostate disability.  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992): "The VA's . . . . 
'duty to assist' is not a license for a 'fishing expedition' 
to determine if there might be some unspecified information 
which could possibly support a claim."

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument, including at a 
personal hearing before the undersigned sitting in 
Washington, D.C. in January 2002.  Based on the veteran's 
testimony at the January 2002 hearing, he was given a period 
of 60 days to submit additional evidence; no additional 
evidence was received within the 60 day period.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and finds that 
the development of the claim has been consistent with the 
provisions of law.  Accordingly, the Board will proceed to a 
decision on the merits on the issue on appeal.  

Discussion

As noted above, medical records from the veteran's initial 
period of enlistment, from 1953 to 1956, are missing.  The 
United States Court of Appeals for Veterans Claims (the 
Court) has held that in cases where records once in the hands 
of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991). The Board's analysis 
has been undertaken with this heightened duty in mind.  The 
Board points out, however, that there is no indication that 
the veteran's service medical records from 1953 to 1956 would 
add any significant information to the record on appeal.  
Radiation exposure during that period has been established 
through other sources and is not in dispute.  There is no 
indication that the veteran had genitourinary problems during 
that period, or for that matter for several decades 
thereafter, and he does not appear to so contend.    

The fact that the veteran is considered to be a radiation 
exposed veteran is not in dispute.  To recapitulate the 
relevant law, service connection for disability that is 
claimed to be attributable to exposure to ionizing radiation 
during service can be demonstrated by three different 
methods.  First, there are certain types of cancer that are 
presumptively service connected specific to radiation-exposed 
veterans under 38 C.F.R. § 3.309(d) (2001).  Second, 
"radiogenic diseases" may be service connected pursuant to 38 
C.F.R. § 3.311 (2001).  Third, service connection may be 
granted under 38 C.F.R. § 3.303(d) (2001) when it is 
established that the disease diagnosed after discharge is the 
result of exposure to ionizing radiation during active 
service. 

In the interest of clarity, the Board will divide its 
discussion into two parts: presumptive service connection 
under 38 C.F.R. § 3.309 and radiogenic diseases under 38 
C.F.R. § 3.311; and Combee considerations.

Presumptive service connection involving radiation exposure 
under 38 C.F.R. § 3.309 and radiogenic diseases under 
38 C.F.R. § 3.311

The veteran is claiming entitlement to service connection for 
genitourinary disability, to include chronic prostatitis and 
urinary tract infection, which is not among the presumptive 
diseases specifically listed under 38 C.F.R. § 3.309(d)(2) 
(2001).  Thus, the Board finds that the regulations 
pertaining to presumptive service connection based on 
radiation exposure are not for application.  See 38 C.F.R. 
§§ 3.307(d) and 3.309(d) (2001).  

Similarly, a genitourinary disability is also not among the 
radiogenic diseases specified in 38 C.F.R. § 3.311(b)(2) 
(2001).  Because the veteran has not submitted any competent 
or scientific evidence showing that his claimed condition is 
a radiogenic disease, the Board concludes that the provisions 
of 38 C.F.R. § 3.311 (2001) are also not for application.  
See 38 C.F.R. § 3.311(b)(4) (2001).  

Direct service connection - Combee

As noted above, the United States Court of Appeals for the 
Federal Circuit in Combee determined that the regulations 
governing presumptive service connection for radiation 
exposure do not preclude a veteran from establishing service 
connection with proof of actual direct causation.  See 
Combee, 34 F.3d at 1043-1044. 

Although it is contended by and on behalf of the veteran that 
there a relationship between the claimed genitourinary 
disabilities and his exposure to ionizing radiation in 
service, there is no medical evidence on file, and the 
veteran has not otherwise referred to any evidence, to 
support this contention.  In short, there is no nexus 
evidence linking the veteran's current genitourinary 
disability to service.

It is now well-established that the veteran, as a layperson, 
is not qualified to render medical opinions regarding 
diagnoses or etiology of medical disorders, and his opinion 
to the effect that he has genitourinary disability which is 
caused by radiation exposure, is entitled to no weight of 
probative value.  See, e.g., Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).

In short, because there is no competent medical evidence that 
in-service exposure to ionizing radiation directly caused the 
veteran's current genitourinary disability, the Board finds 
that the preponderance of competent and probative evidence of 
record is against the veteran's claim of entitlement to 
service connection for genitourinary disability, to include 
chronic prostatitis and urinary tract infection.  The benefit 
sought on appeal is accordingly denied.

Additional comments

Two recent VA regulations related to radiation do not affect 
the outcome in this case.  A revision to 38 C.F.R. 
§ 3.311(b)(3) and (b)(4), effective February 14, 2002 [67 
Fed. Reg. 6870-6871 (2002)], involves only one disability, 
polycythemia vera, which is not at issue in this case.  A 
revision to 38 C.F.R. § 3.309(d), effective March 26, 2002 
[67 Fed. Reg. 3612-3616 (2002)], adds cancers of the bone, 
brain, colon, lung, and ovary to the list of diseases that 
may be presumptively service connected.  Again, those 
disabilities are not subjects of the veteran's claim.  The 
regulation further amends the definition of the term 
"radiation-risk activity" to include veterans' presence at 
certain additional locations.
Since the veteran has already been acknowledged by the 
government to be a radiation-exposed veteran, this new 
regulation is not pertinent to this case. 

Although the veteran's claim of entitlement to service 
connection for genitourinary disability includes a urinary 
tract infection, there appears to be no medical evidence that 
this claimed disability currently exists.  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), the Court noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].  In any event, even if 
such disability had been demonstrated to exist, the Board's 
reasoning above would apply and would serve to deny the 
claim.  

The Board observes in passing that the veteran does not 
appear to advance any theory of entitlement to service 
connection for genitourinary disability other than exposure 
to radiation, and the medical and other evidence of record 
does not support any other theory.  The veteran's 
prostatitis, which first occurred approximately three decades 
after service, has never been medically associated with his 
service or any incident thereof. 


ORDER

Entitlement to service connection for genitourinary 
disability, to include chronic prostatitis and urinary tract 
infection, due to service exposure to ionizing radiation is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

